Per Curiam.

The court of appeals did not err in dismissing Prather’s habeas corpus petition. Prather’s speedy-trial claim is not cognizable in habeas corpus. State ex rel. Brantley v. Ghee (1997), 80 Ohio St.3d 287, 288, 685 N.E.2d 1243, 1244. In addition, Prather did not attach his commitment papers to his petition. Tucker v. McAninch (1998), 82 Ohio St.3d 423, 696 N.E.2d 595, 596. Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.